PER CURIAM.
We affirm except with respect to the failure of the trial court to give the appellant credit on his sentence for the jail time which the appellant served on the incarceration portion of his split sentence prior to the revocation of probation. On remand, the trial court is directed to amend the sentence by giving the defendant credit for the time already served on the “front end” of his earlier split sentence. See Jeffrey v. State, 456 So.2d 1307 (Fla. 1st DCA 1984); State v. Jones, 327 So.2d 18, 25 (Fla.1976).
AFFIRMED in part, REVERSED in part and REMANDED.
MILLS, ERVIN arid NIMMONS, JJ., concur.